 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7

 8     DOMINIC ESQUIBEL,

 9                        Plaintiff,                       Case No. 1:14-cv-01702-SKO

10            v.                                           ORDER DISCHARGING ORDER TO
                                                           SHOW CAUSE
11
       UNITED STATES OF AMERICA,                           (Doc. 51)
12
                      Defendant.
13     _____________________________________/

14

15          On February 7, 2019, the Court noted that Plaintiff had failed to file a trial brief as required

16 by the court’s Pretrial Order (Doc. 46) and issued an Order to Show Cause why sanctions should

17 not be imposed. (Doc. 51.) Plaintiff was advised that the Order to Show Cause could be

18 discharged by filing a trial brief in accordance with the Pretrial Order, and granted the parties until

19 12:00 p.m. on February 8, 2019, to do so. (Id. at 2.) On February 8, 2019, Plaintiff responded and

20 filed his trial brief. (Docs. 52.)

21          Accordingly, the Court’s Order to Show Cause (Doc. 51) is hereby discharged. The parties

22 will be expected to follow the Court’s Pretrial Order (Doc. 68), and comport with the Court’s Trial

23 Conduct                  and                Courtroom                  Decorum                  protocol

24 (http://www.caed.uscourts.gov/caednew/assets/File/SKO%20Trial%20Conduct%20and%20Dec

25 orum%20FINAL.pdf).

26
     IT IS SO ORDERED.
27

28 Dated:      February 11, 2019                                   /s/   Sheila K. Oberto               .
     UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     2
